Citation Nr: 0412927	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-13 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for status post traumatic injury, right knee joint.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk



INTRODUCTION

The veteran had active service from March 1971 to February 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Manchester, New 
Hampshire Regional Office (RO), which denied an evaluation of 
status post traumatic injury, right knee joint, currently 
evaluated as 20 percent disabling.  

It is noted that the Board, in a decision of February 1998, 
assigned a 20 percent rating for "moderate" knee impairment 
under diagnostic code 5257.  This rating was assigned, even 
in the absence of any real instability, and was said to 
include atrophy in the quadriceps, complaints of instability, 
and painful motion.

It is also noted that a separate 10 percent rating has been 
assigned for tender and painful scarring of the right knee.  
There is no disagreement with that rating, and the instant 
appeal is limited to the issue set forth on the title page.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  The veteran's right knee manifests subjectively with pain 
in his right knee and complaints of instability because his 
knee reportedly gives away on him and he lacks endurance.  

3.  The veteran's right knee manifests objectively with range 
of motion (ROM) on flexion to 90 degrees.  The cruciate and 
lateral ligaments seemed intact; there was no rotational 
instability noted and no effusion of the right knee; and 
there was essentially no crepitation during the short span of 
flexion/extension that was performed.  Osteoarthritis was 
reported, but not confirmed by x-ray.  

4.  Severe impairment of the knee, including recurrent 
subluxation or lateral instability has not more nearly 
approximated.  


CONCLUSION OF LAW

The requirements for an evaluation in excess of 20 percent 
disabling for status post traumatic injury, right knee joint, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5003, 5257, 5259 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA became effective before the veteran filed this 
claim.  The VCAA redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  As such, the VCAA applies to this claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case.  The RO provided VCAA notice in a letter, and conducted 
some development prior to the initial adjudication.

First, in a March 2001 letter (letter), the RO provided the 
veteran the notice required by the VCAA.  The letter informed 
the veteran of the provisions of the VCAA, to include VA's 
duty to assist him with the development of his claim and 
specific ways VA would meet that duty.  

Second, in September 2002, the veteran was asked to complete, 
sign, and return, the provided VA Form 21-4142, which 
identified the private provider that he was seeing for his 
knee disability and permission to obtain records, and 
authorized the RO to obtain them on the veteran's behalf.  
The veteran did not respond to this request.

Third, the veteran has had numerous opportunities for, and 
assistance with, further developing his claim since the 
initial adverse adjudication of his claim by the RO.  As a 
result, the Board finds that the letter meets the notice 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 
1-2004 (February 24, 2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

I.  Factual background

Historically, a March 1995 rating decision granted service 
connection for right knee disability, with an evaluation of 0 
percent disabling under DC 5257.  A March 1997 rating 
decision granted the veteran a 10 percent evaluation for his 
residuals, right knee injury under DC 5260.  As noted above, 
a Board decision granted the veteran a 20 percent evaluation 
for his status post traumatic, right knee joint injury under 
DC 5257.  The veteran filed his current claim in February 
2001.  The September 2001 rating decision continued the 20 
percent evaluation for status post traumatic, right knee 
joint injury. 

VA treatment reports from February 1992 to January 2001 show 
that the veteran was treated for his right knee disability.  
A March 1997 report showed that the veteran's right knee was 
normal with no bone or joint abnormality present.  A February 
1998 report showed that the veteran's right knee was normal.  
A July 2000 report showed that the veteran had a past 
surgical history with right knee incision and drainage for 
sepsis.

An April 2001 x-ray report showing three views of the knee 
reported that there was olecranon bursitis without 
abnormality of the right knee.  The impression was normal 
knee exam.

A May 2001 VA treatment report indicated that the veteran 
complained of bilateral knee pain, worse on the right than on 
the left.  He reported a past history significant for 
multiple episodes of trauma, falling off a motorcycle, etc.  
The examination was said to reveal osteoarthritic changes of 
the knees consistent with posttraumatic arthritis.  There was 
no effusion, redness, or significant joint laxity.  The 
impression was osteoarthritis of the knees, posttraumatic 
variety.  It is noted that this conclusion is not confirmed 
by any X-ray evidence on file.

On VA general examination of June 2001 the veteran reported 
that he originally injured his right knee in service in 1974 
while aboard a ship.  He reported that he sustained a 
laceration to his right knee.  The wound was at the superior 
pole of the patella, slightly to the lateral side and it 
penetrated into the subcutaneous tissue but did not involve 
the joint itself.  The veteran's wounds healed and he resumed 
duty.  It was reported that in May 1975 a doctor saw the 
veteran who noted the laceration of the right knee with 
subsequent infection.  He also noted that it was healed and 
that the veteran had some occasional ache in the area of the 
right knee joint and that the joint itself was unaffected and 
exhibited a normal range of motion.  In January 1994, the 
veteran's knees were again evaluated and there were no knee 
symptoms and full range of motion of both knees.  The veteran 
sustained a work injury in 1995, which was reportedly a re-
injury to his right knee.  He was receiving Workmen's 
Compensation for his injury.  He complained of pain in his 
right knee and that his knee was unstable because it give 
away on him and he lacked endurance.  He also reported that 
since the 1995 injury his right knee was worse as he was 
unable to do the things that he did prior to the 1995 injury.  

On examination, the right knee was examined with the veteran 
sitting and supine.  In the sitting position full extension 
of the knee could be obtained quite easily.  The veteran 
tended to keep the knee rigidly straight and was reluctant to 
flex his right knee beyond 10-15 degrees of flexion, but he 
allowed the knee to drop and the examiner observed flexion to 
90 degrees.  The right knee circumference measured 15 inches.  
The cruciate and lateral ligaments seemed intact.  There was 
no rotational instability noted and no effusion of the right 
knee.  There was essentially no crepitation during the short 
span of flexion/extension that was performed.  The veteran 
noted some tenderness during palpitation of the scar at the 
upper pole of the patella of his right knee.  The scar was 
not adherent to the musculofibrous layer.  

The diagnosis was old, healed laceration of the right knee, 
otherwise, a normal knee examination.  The examiner opined 
that his did not see any indication that the veteran had 
significant worsening of his knee disability as a result of 
either the Workmen's Compensation injury or any other flare-
ups that he may have alleged.  The examiner reported that he 
had not been able to obtain the Workmen's Compensation 
examinations of the 1995 injury.  He reported that it would 
appear that this was in the nature of a contusion/sprain of 
the veteran's right knee.  The examiner also reported that 
there as no indication that an arthroscopy had been 
suggested, and certainly this would have been suggested by 
the veteran's treating physician, should the injury have 
suggested a meniscal tear.  The examination did not disclose 
a meniscal tear as having occurred in 1995.  The examiner 
concluded that it did not appear that that there had been any 
significant aggravation of the veteran's knee disability.  It 
was noted that the veteran was somewhat less than cooperative 
during the examination.

Subsequently the veteran indicated that he was getting some 
private treatment and that he would submit those records.  
They were not forthcoming, and the RO solicited those records 
and provided a release form for the veteran to sign if he 
wanted the RO to get the records.  There was no response to 
the letter.

II.  Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Evaluations are based on functional impairments, which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003). 

As noted in the factual background, above, the veteran's 
right knee is currently evaluated under DC 5257, other 
impairment of knee, to include, recurrent subluxation or 
lateral instability, with a 20 percent evaluation warranted 
for moderate impairment.  A 30 percent evaluation is 
warranted for severe recurrent subluxation or lateral 
instability.  It is also noted that the veteran's right knee 
disability has also been rated under DC 5260.  The Board also 
notes the veteran's representative's assertions throughout 
the appeal period that the veteran has not been adequately 
compensated for his arthritis.  The Board disagrees, the 
limitation of motion is contemplated in the rating assigned.  
Whether there is arthritis or not, there is no basis for an 
increased rating.

The Board finds no basis on which to rate the veteran's knees 
under DC 5260 for limitation of flexion of the leg.  The 
examination reports consistently have found the knees as 
stable.  A May 2001 VA treatment report showed that there was 
no effusion, redness, or significant joint laxity.  On VA 
examination of June 2001 the examiner noted flexion to 90 
degrees of the right knee.  Thus, the evidence of record does 
not support an increased evaluation under DC 5260.

Further, as to evaluation under DC 5257, an April 2001 x-ray 
reported a normal knee.  Additionally, on VA examination of 
June 2001, the cruciate and lateral ligaments of the right 
knee seemed intact.  There was no rotational instability 
noted and no effusion of the right knee.  There was 
essentially no crepitation during the short span of 
flexion/extension that was performed.  The veteran noted some 
tenderness during palpitation of the scar at the upper pole 
of the patella of his right knee.  The scar was not adherent 
to the musculofibrous layer.  The examiner found no evidence 
of instability or recurrent subluxation.  Thus, per these 
examinations, the veteran's right knee does not manifest even 
moderate recurrent subluxation or lateral instability, which 
is required for a 20 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5257 (2003).  Therefore, a higher evaluation of 30 percent 
is not warranted, as severe recurrent subluxation or lateral 
instability has not more nearly approximated.  38 C.F.R. § 
4.7, DC 5257 (2003).  Further, neither is there any clinical 
evidence to support an evaluation of the veteran's right knee 
under DC 5258 or 5259.

The Board will now address the propriety of an increased 
evaluation of the veteran's right knee as result of his 
osteoarthritis.  The applicable criteria provide that: 
"Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion [(LOM)] under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion (LOM) must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion."  38 C.F.R. § 4.71a, DC 5003 
(2003).  A 10 percent rating may be assigned for limitation 
of motion that is not compensable under the rating schedule.

In light of the fact that evaluations for arthritis are 
interrelated with LOM symptomatology, a veteran may receive a 
separate rating for arthritis in addition to evaluations of 
disabilities, which are not rated on the basis of LOM.  See 
VAOPGCPREC 23-97 (July 1, 1997); 9-98 (August 14, 1998).

As reflected in the examination reports, the veteran's LOM 
symptomatology, in and of itself, does not rise to the level 
of a compensable evaluation of 10 percent under the schedule 
for rating the right knee.  The veteran's most current ROM on 
flexion is to 90 degrees for the right knee.  To garner a 
compensable 10 percent evaluation, ROM on flexion must be 
limited to 0 to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 
(2003).  As is immediately evident, the veteran's ROM far 
exceeds this in his right knee.  Therefore, given this fact, 
the rating criteria refers one back to DC 5003, as a rating 
for LOM would be non-compensable.  DC 5003.

As noted, there has been some consideration given to any 
limitation of motion in the 20 percent rating that has been 
assigned.  There is no basis for a higher rating or a 
separate rating in this case.  Further, it is not at all 
clear that there is arthritis in the knee.  Recent X-rays 
have not confirmed the presence of arthritis.  While there 
was a recorded diagnosis, there was no X-ray confirmation.  
This matter does not need further clarification, as 
limitation of motion is contemplated in the rating assigned.

To the extent that the right knee is rated under DC 5257, for 
symptomatic residuals, it appears that the only symptomatic 
residuals would be the limitation of motion discussed above.  
Accordingly, the currently assigned ratings would contemplate 
that pathology and no basis for any separate rating is 
identified.  The same symptoms are not for evaluation under 
similar codes.  38 C.F.R. § 4.14.

Therefore, the Board finds that the veteran's current 
evaluation of 20 percent for the right knee adequately 
compensates him for his functional loss due to his occasional 
episodic pain and arthritis.  38 C.F.R. § 4.3, 4.7, 4.40, 
4.45, DCs 5003, 5257, 5260 (2003).


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for status post traumatic injury, right knee joint, 
is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



